



COUR D' APPEL DE L' ONTARIO

RÉFÉRENCE :
R. c. Alexis, 2012 ONCA 72

DATE : 20120202

DOSSIER : C53892

Weiler, Sharpe et Blair J.C.A.

ENTRE

Sa Majesté La Reine

Intimée

et

Max Alexis

Appelant

Max Alexis, lappelant

Robert Gattrell, pour lintimée

Audience: Le 1er février 2012

En appel de la condamnation et de la
    peine imposée par la juge Célynne Dorval de la Cour de justice de lOntario en date
    du 18 mai 2011.


INSCRIPTION

[1]

Au sujet de culpabilité, nous ne voyons aucune
    erreur dans les motifs du jugement du juge de première instance. La peine imposée
    a été purgée et de toute façon était raisonnable.

[2]

Lappel est rejeté.


